                 Case 3:19-cv-05960-JRC Document 7 Filed 10/31/19 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
      MARK HOFFMAN, on behalf of
 9    himself and all others similarly situated,         CASE NO. 3:19-cv-05960-JRC

10                                         Plaintiff,
                                                         STIPULATION AND [PROPOSED]
11                                                       ORDER FOR EXTENSION OF
                             v.                          TIME FOR HEARING HELP
12                                                       EXPRESS, INC. TO RESPOND TO
      HEARING HELP EXPRESS, INC.,                        COMPLAINT
13
                                         Defendant.      NOTE ON MOTION CALENDAR:
14                                                       October 31, 2019

15                                            I. STIPULATION

16          Plaintiff Mark Hoffman and Defendant Hearing Help Express, Inc. (“Hearing Help”), by
17   and through their undersigned counsel of record, hereby stipulate and agree as follows.
18
            1.      Hearing Help was served with the Summons and Complaint on October 11, 2019
19
     and its response is currently due on November 1, 2019. Based on the recent retention of defense
20
     counsel and the need for more time to assess claims and defenses, Hearing Help seeks an
21

22   extension of 11 days to answer or otherwise respond to the Complaint. Plaintiff has agreed to

23   Hearing Help’s extension request.

24          2.      The parties agree that the time for Defendant to respond to the Complaint with
25   such pleadings, motions, or objections as it deems appropriate should be extended to November
26
     12, 2019.
27

      Stipulation for Extension of Time to Respond - 1                VAN KAMPEN & CROWE PLLC
      No. 3:19-cv-05960-JRC                                             1001 Fourth Avenue, Suite 4050
                                                                        Seattle, Washington 98154-1000
                                                                                 (206) 386-7353
                 Case 3:19-cv-05960-JRC Document 7 Filed 10/31/19 Page 2 of 2




 1          3.      The parties request the Court enter the subjoined order.

 2
                                 DATED this 31st day of October, 2019.
 3

 4   TERRELL MARSHALL LAW GROUP PLLC                     VAN KAMPEN & CROWE PLLC
 5   s/ Jennifer R. Murray                               s/ David E. Crowe
     Beth E. Terrell, WSBA No. 26759                     David E. Crowe, WSBA No. 43529
 6
     Jennifer Rust Murray, WSBA No. 36983                1001 Fourth Avenue, Suite 4050
 7   Adrienne D. McEntee, WSBA No. 34061                 Seattle, Washington 98154
     936 North 34th Street, Suite 300                    Phone: (206) 386-7353
 8   Seattle, Washington 98103-8869                      Fax: (206) 405-2825
     Phone: (206) 816-6603                               DCrowe@VKClaw.com
 9   BTerrell@terrellmarshall.com
10   JMurray@terrellmarshall.com
     AMcentee@terrellmmarshall.com
11
     s/ Anthony I. Paronich                              s/ Ana Tagvoryan
12   Anthony I. Paronich                                 Ana Tagvoryan (pro hac vice to be filed)
     PARONICH LAW, P.C.                                  BlankRome LLP
13   350 Lincoln Street, Suite 2400                      2029 Century Park East, 6th Floor
14   Hingham, Massachusetts 02043                        Los Angeles, CA 90067
     Phone: (617) 485-0018                               Phone: 424-239-3400
15   Fax: (508) 318-8100                                 Fax: 424-239-3434
     Anthony@paronichlaw.com                             ATagvoryan@BlankRome.com
16
     Attorneys for Plaintiff                             Attorneys for Defendant
17

18
                                                  II. ORDER
19
            IT IS SO ORDERED.
20
21                             DATED this ___ day of ___________, 2019.
22
23                                                        ____________________________
                                                          Honorable J. Richard Creatura
24                                                        United States Magistrate Judge

25

26

27

      Stipulation for Extension of Time to Respond - 2                 VAN KAMPEN & CROWE PLLC
      No. 3:19-cv-05960-JRC                                              1001 Fourth Avenue, Suite 4050
                                                                         Seattle, Washington 98154-1000
                                                                                  (206) 386-7353
